NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JUL 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SARA SANCHEZ-RESENDIZ,                          No.    17-73511

                Petitioner,                     Agency No. A078-048-655

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2022**
                                  Portland, Oregon

Before: WATFORD, R. NELSON, and LEE, Circuit Judges.

      Sara Sanchez-Resendiz petitions for review of an order of the Board of

Immigration Appeals (BIA) denying her motion to reopen or reconsider her

removal proceedings. We have limited jurisdiction to review for legal or

constitutional error, see Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3

we deny the petition.

      In Sanchez-Resendez v. Lynch, 608 F. App’x 537, 538 (9th Cir. 2015), we

held that Sanchez-Resendiz’s conviction for facilitating the unlawful transportation

of marijuana for sale constituted a crime involving moral turpitude. We concluded

that Arizona Revised Statutes § 13-3405(A)(4), which contains the substantive

offense underlying Sanchez-Resendiz’s conviction, is divisible. Id. We then

applied the modified categorical approach to determine that Sanchez-Resendiz’s

conviction included a “for sale” element and therefore constituted a drug-

trafficking offense involving moral turpitude. Id.

      Sanchez-Resendiz argues that intervening decisions from both the Supreme

Court and this court have demonstrated that our prior decision was erroneous. But

in Walcott v. Garland, 21 F.4th 590, 596–98 (9th Cir. 2021), we confirmed that

§ 13-3405(A)(4) is divisible and that the “transport for sale” offense it

encompasses can involve moral turpitude. Although we held that Walcott’s

convictions in that case did not constitute a crime involving moral turpitude,

Walcott was convicted under § 13-3405(A)(4) and (B)(10) for an offense involving

less than two pounds of marijuana. Id. at 598. Here, Sanchez-Resendiz pleaded

guilty to violating § 13-3405(A)(4) and (B)(11), meaning her offense involved two

pounds or more of marijuana.

      Because § 13-3405(A)(4) is divisible, and because § 13-3405(B)(11) does
                                                                         Page 3 of 3

not encompass very small amounts of marijuana like the provision at issue in

Walcott, Sanchez-Resendiz can point to no intervening precedent undermining our

conclusion that her conviction constituted a crime involving moral turpitude. See

Barragan-Lopez v. Mukasey, 508 F.3d 899, 903–04 (9th Cir. 2007). Sanchez-

Resendiz has thus failed to demonstrate that the BIA’s decision denying sua sponte

reopening or reconsideration contains legal or constitutional error, and we lack

jurisdiction to further review that decision or any other arguments she makes in

support. See Bonilla, 840 F.3d at 588.

      PETITION FOR REVIEW DENIED.